
	
		II
		111th CONGRESS
		1st Session
		S. 2806
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mr. Ensign (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To codify and enhance existing regulations
		  designed to encourage individuals to adopt healthy behaviors through voluntary
		  participation in programs of health promotion and disease prevention.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Building Efforts for Wellness and
			 Encouraging Longer Lives Act or the BE WELL Act.
		2.Programs of health promotion and disease
			 prevention
			(a)Internal Revenue Code of 1986Section 9802 of the Internal Revenue Code
			 of 1986 is amended—
				(1)by redesignating the second subsection (f)
			 as subsection (g); and
				(2)by adding at the end the following:
					
						(h)Programs of Health Promotion and Disease
				Prevention
							(1)ApplicabilityThe following shall apply with respect to a
				program of health promotion or disease prevention for purposes of subsection
				(b)(2)(B). Such programs shall be referred to as wellness
				programs.
							(2)Definition and general rule
								(A)DefinitionFor purposes of this subsection, a wellness
				program is any program designed to promote health or prevent disease, including
				a program designed to encourage individuals to adopt healthy behaviors.
								(B)General ruleFor purposes of subsections (a)(2) and
				(b)(2) (which provide exceptions to the general prohibitions against
				discrimination based on a health factor for group health plan provisions that
				vary benefits (including cost-sharing mechanisms) or the premium or
				contribution for similarly situated individuals in connection with a wellness
				program that satisfies the requirements of this subsection), if none of the
				conditions for obtaining a reward under a wellness program are based on an
				individual satisfying a standard that is related to a health factor, under this
				subsection, such wellness program does not violate this section if
				participation in the program is made available to all similarly situated
				individuals. If any of the conditions for obtaining a reward under such a
				wellness program is based on an individual satisfying a standard that is
				related to a health factor, the wellness program shall not violate this section
				if the requirements of paragraph (4) of this section are satisfied.
								(3)Wellness programs not subject to
				requirementsIf none of the
				conditions for obtaining a reward under a wellness program are based on an
				individual satisfying a standard that is related to a health factor (or if a
				wellness program does not provide a reward), the wellness program shall not
				violate this section, if participation in the program is made available to all
				similarly situated individuals. Such programs need not satisfy the requirements
				of paragraph (4), if participation in the program is made available to all
				similarly situated individuals. Wellness programs described in this paragraph
				include the following:
								(A)A program that reimburses all or part of
				the cost for memberships in a fitness center.
								(B)A diagnostic testing program that provides
				a reward for participation and does not base any part of the reward on
				outcomes.
								(C)A program that encourages preventive care
				through the waiver of the copayment or deductible requirement under a group
				health plan for the costs of, for example, prenatal care or well-baby
				visits.
								(D)A program that reimburses employees for the
				costs of smoking cessation programs without regard to whether the employee
				quits smoking.
								(E)A program that provides a reward to
				employees for attending a monthly health education seminar.
								(4)Wellness programs subject to
				requirementsIf any of the
				conditions for obtaining a reward under a wellness program is based on an
				individual satisfying a standard that is related to a health factor, the
				wellness program shall not violate this section if the requirements of this
				paragraph are satisfied.
								(A)The reward for the wellness program,
				coupled with the reward for other wellness programs with respect to the plan
				that require satisfaction of a standard related to a health factor, shall not
				exceed 30 percent of the cost of employee-only coverage under the plan.
				However, if, in addition to employees, any class of dependents (such as spouses
				or spouses and dependent children) may participate in the wellness program, the
				reward shall not exceed 30 percent of the cost of the coverage in which an
				employee and any dependents are enrolled. For purposes of this paragraph, the
				cost of coverage shall be determined based on the total amount of employer and
				employee contributions for the benefit package under which the employee is (or
				the employee and any dependents are) receiving coverage. A reward may be in the
				form of a discount or rebate of a premium or contribution, a waiver of all or
				part of a cost-sharing mechanism (such as deductibles, copayments, or
				coinsurance), the absence of a surcharge, or the value of a benefit that would
				otherwise not be provided under the plan. The Secretaries of Labor, Health and
				Human Services, and the Treasury may increase the reward available under this
				subparagraph to up to 50 percent of the cost of coverage under the plan if such
				Secretaries determine that such an increase is appropriate.
								(B)The wellness program shall be reasonably
				designed to promote health or prevent disease. A program satisfies this
				subparagraph if it has a reasonable chance of improving the health of or
				preventing disease in participating individuals and it is not overly
				burdensome, is not a subterfuge for discriminating based on a health factor,
				and is not highly suspect in the method chosen to promote health or prevent
				disease. At least once per year, each plan or issuer offering a wellness
				program shall evaluate the reasonableness of such program.
								(C)The program shall give individuals eligible
				for the program the opportunity to qualify for the reward under the program at
				least once per year.
								(D)(i)The reward under the program shall be
				available to all similarly situated individuals.
									(ii)For purposes of clause (i), a reward is not
				available to all similarly situated individuals for a period unless the program
				allows—
										(I)a reasonable alternative standard (or
				waiver of the otherwise applicable standard) for obtaining the reward for any
				individual for whom, for that period, it is unreasonably difficult due to a
				medical condition to satisfy the otherwise applicable standard; and
										(II)a reasonable alternative standard (or
				waiver of the otherwise applicable standard) for obtaining the reward for any
				individual for whom, for that period, it is medically inadvisable to attempt to
				satisfy the otherwise applicable standard.
										(iii)A plan or issuer may seek verification,
				such as a statement from an individual's physician, that a health factor makes
				it unreasonably difficult or medically inadvisable for the individual to
				satisfy or attempt to satisfy the otherwise applicable standard.
									(E)(i)The plan or issuer shall disclose in all
				plan materials describing the terms of the program the availability of a
				reasonable alternative standard (or the possibility of waiver of the otherwise
				applicable standard) required under subparagraph (D). If plan materials merely
				mention that a program is available, without describing its terms, such
				disclosure is not required.
									(ii)The following language, or similar
				language, may be used to satisfy the requirement of this subparagraph:
				If it is unreasonably difficult due to a medical condition for you to
				achieve the standards for the reward under this program, or if it is medically
				inadvisable for you to attempt to achieve the standards for the reward under
				this program, call us at [insert telephone number] and we will work with you to
				develop another way to qualify for the reward..
									(5)RegulationsThe Secretaries of Labor, Health and Human
				Services, and the Treasury may promulgate regulations, as appropriate, to carry
				out this subsection.
							(6)Effective
				dateThis subsection shall
				take effect on the date of enactment of the BE WELL Act.
							(7)Existing wellness programsDuring the period of time between the date
				of enactment of the BE WELL Act
				and the date on which the Secretaries of Labor, Health and Human Services, and
				the Treasury establish regulations to effectuate this subsection, a wellness
				program that was established prior to the date of enactment of the
				BE WELL Act may continue to
				operate in accordance with the requirements in effect on the day before such
				date of
				enactment.
							.
				(b)PHSA group marketSection 2702(b) of the Public Health
			 Service Act (42 U.S.C. 300gg–1(b)) is amended by adding at the end the
			 following:
				
					(4)Programs of health promotion and disease
				preventionThe provisions of
				section 9802(h) of the Internal Revenue Code of 1986 shall apply to programs of
				health promotion and disease prevention offered through a group health plan or
				a health insurance issuer offering group health insurance
				coverage.
					.
			(c)ERISASection 702(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1182(b)) is amended by adding at the end
			 the following:
				
					(4)Programs of health promotion and disease
				preventionThe provisions of
				section 9802(h) of the Internal Revenue Code of 1986 shall apply to programs of
				health promotion and disease prevention offered through a group health plan or
				a health insurance issuer offering group health insurance
				coverage.
					.
			(d)Application of wellness programs provisions
			 to carriers providing Federal employee health benefits plans
				(1)In GeneralNotwithstanding section 8906 of title 5,
			 United States Code (including subsections (b)(1) and (b)(2) of such section),
			 subsections (a), (b), and (c) of this section, including the amendments made by
			 those subsections (relating to wellness programs), shall apply to carriers
			 entering into contracts under section 8902 of title 5, United States
			 Code.
				(2)ProposalsCarriers may submit separate proposals
			 relating to voluntary wellness program offerings as part of the annual call for
			 benefit and rate proposals to the Office of Personnel Management.
				(3)Effective
			 dateThis subsection shall
			 take effect on the date of enactment of this Act and shall apply to contracts
			 entered into under section 8902 of title 5, United States Code, that take
			 effect with respect to calendar years that begin more than 1 year after that
			 date.
				(e)State demonstration projectSubpart 1 of part B of title XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is amended by adding at
			 the end the following:
				
					2746.Wellness program demonstration
				project
						(a)In generalNot later than July 1, 2014, the Secretary
				of Health and Human Services, in consultation with the Secretary of the
				Treasury, shall establish a 10-State demonstration project under which
				participating States shall apply the provisions of 9802(h) of the Internal
				Revenue Code of 1986 to programs of health promotion offered by a health
				insurance issuer that offers health insurance coverage in the individual market
				in such State.
						(b)Expansion of demonstration
				projectIf the Secretary of
				Health and Human Services, in consultation with the Secretary of the Treasury,
				determines that the demonstration project described in subsection (a) is
				effective, such Secretaries may, beginning on July 1, 2017, expand such
				demonstration project to include additional participating States.
						(c)RequirementsStates that participate in the
				demonstration project under this section shall—
							(1)ensure that requirements of consumer
				protection are met in programs of health promotion in the individual
				market;
							(2)require verification from health insurance
				issuers that offer health insurance coverage in the individual market of such
				State that premium discounts—
								(A)do not create undue burdens for individuals
				insured in the individual market;
								(B)do not lead to cost shifting; and
								(C)are not a subterfuge for discrimination;
				and
								(3)ensure that consumer data is protected in
				accordance with the requirements of section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
							(d)Existing programs of health promotion or
				disease preventionNothing in
				this section shall preempt any State law related to programs of health
				promotion offered by a health insurance issuer that offers health insurance
				coverage in the individual market in such State that was established or adopted
				by State law on or after the date of enactment of the
				BE WELL Act.
						(e)RegulationsThe Secretaries of Health and Human
				Services and the Treasury may promulgate regulations, as appropriate, to carry
				out this
				section.
						.
			(f)Report
				(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Secretary of the Treasury and the Secretary of Labor,
			 shall submit a report to the appropriate committees of Congress
			 concerning—
					(A)the effectiveness of wellness programs (as
			 defined in section 9802(h)(2) of the Internal Revenue Code of 1986, as added by
			 subsection (a)) in promoting health and preventing disease;
					(B)the impact of such wellness programs on the
			 access to care and affordability of coverage for participants and
			 non-participants of such programs;
					(C)the impact of premium-based and
			 cost-sharing incentives on participant behavior and the role of such programs
			 in changing behavior; and
					(D)the effectiveness of different types of
			 rewards.
					(2)Data collectionIn preparing the report described in
			 paragraph (1), the Secretaries shall gather relevant information from employers
			 who provide employees with access to wellness programs, including State and
			 Federal agencies.
				
